Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE August 5, 2015 Northwest Pipe Company Reports Second Quarter 2015 Results and Announces Conference Call VANCOUVER, WA –08/05/15 –Northwest Pipe Company (NASDAQ: NWPX) today announced its financial results for the quarter ended June 30, 2015. The Company will broadcast its second quarter 2015 earnings conference call on Thursday, August 6, 2015, at 8:00 AM PDT. Second Quarter 2015 Results Net sales from continuing operations for the quarter ended June 30, 2015 decreased47.2% to $53.8 million compared to $102.0 million for the quarter ended June 30, 2014. Gross loss was $2.6 million (negative 4.8% of net sales from continuing operations) in the second quarter of 2015, a decreasein profitability from a gross profit of $11.3 million (11.1% of net sales from continuing operations) in the second quarter of 2014. A non-cash goodwill impairment charge of $5.3 million was recorded in the quarter ended June 30, 2015. Including the impairment charge, the loss from continuing operations for the second quarter of 2015 was $12.1 million or $1.26 per diluted share compared to income from continuing operations of $3.2 million or $0.33 per diluted share for the second quarter of 2014. Excluding the impairment charge, adjusted loss from continuing operations for the second quarter of 2015 was $6.8 million or $0.71 per diluted share. Water Transmission sales decreased by 38.2% to $38.4 million in the second quarter of 2015 from $62.2 million in the second quarter of 2014.The decrease in net sales was the result of lower production due to reduced demand and project timing, partially offset by higher selling prices per ton due to a higher mix of fabrication in the second quarter of 2015 compared to the second quarter of 2014. Water Transmission gross profit decreased to $1.3 million (3.3% of segment net sales) in the second quarter of 2015 from $11.5 million (18.5% of segment net sales) in the same quarter of 2014.Water Transmission gross profit decreased in total and as a percent of net sales due to continued pricing pressure from the competitive bidding environment for those products. Tubular Products sales from continuing operations decreased61.3% to $15.4 million in the second quarter of 2015 from $39.8 million in the second quarter of 2014, driven by a 57% decrease in tons sold and a 10% decrease in selling prices per ton.
